The court properly exercised its discretion in denying appellant’s application made pursuant to Family Court Act § 375.2 to seal the records of her juvenile delinquency adjudication. Given the serious nature of the underlying assault, the interest of justice would not be served by sealing these records (see Matter of Carlton B., 268 AD2d 368 [2000]). Appellant’s interests are *408adequately protected by the general confidentiality of Family Court records and the fact that juvenile delinquency adjudications do not entail civil disabilities (see Family Ct Act § 380.1). Sealing these records could potentially impede their use by law enforcement agencies for legitimate purposes in the event appellant engaged in further criminal activity. Concur — Tom, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.